Citation Nr: 0118512	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for medial collateral 
ligament strain of the right knee with synovitis, currently 
evaluated as 10% disabling.

2.  Entitlement to an increased rating for foreign bodies of 
the scalp, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought on 
appeal.  This matter was previously before the Board in 
September 1999, and was remanded for additional development.  
The requested development having been completed, this matter 
is returned to the Board for further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has slight impairment of the right knee as a 
result of his service-connected injury.

3.  The veteran has subjective complaints of scalp pain with 
no evidence of scarring.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10% 
for medial collateral ligament strain of the right knee with 
synovitis have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5257-5020 (2000).




2.  The criteria for a disability evaluation in excess of 10% 
for foreign bodies of the scalp have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.16, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
VA examination and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify before a RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claims, but he declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 


The evidence of record reveals that the veteran is a 
paraplegic and has been under the full-time care of VA and a 
private hospital at all times since his request for increased 
evaluations was submitted.  Treatment records show that the 
veteran is wheelchair bound and is prescribed narcotic pain 
medication for the residuals of an astrocytoma of the spinal 
cord, a condition that is not service-connected.  Although 
the veteran avers that the pain medication is also to treat 
scalp pain due to being shot with pellets during active duty 
as well as for right knee pain, the treatment records do not 
support this contention as they are geared toward the 
treatment of his spinal injury and resultant quadriparesis.

In October 2000, the veteran underwent VA examination and it 
was noted that he did not use his right knee as he did not 
have any feeling in his lower extremities.  The veteran 
related that he had never had any surgery performed on his 
right knee nor had he ever dislocated or subluxed it.  Upon 
examination, weakness was noted in the medial and lateral 
collateral ligaments as well as in the cruciates, anterior 
and posterior, even though they moved.  There was some fluid 
present in the joint and passively there was no degree of 
extension and ninety degrees of flexion.  The veteran had no 
feeling of the right knee joint due to his quadriplegia and 
was sitting in a proper position in his wheelchair with no 
apparent distress.  In summary, the examiner opined that any 
current problems with the right knee were unrelated to the 
service-connected injury because the veteran was unable to 
use the knee due to his quadriparesis.

The veteran's scalp was also examined in October 2000, but 
there was no evidence of scarring.  The veteran related that 
he had never developed any type of infection following the 
incident in which he was shot with pellets, but believed that 
his current pain and headaches were caused by the pellets 
remaining in the scalp.  The examiner could not identify any 
pellets and noted that the veteran had a good head of hair.  
The examiner opined that the pellets, if any, did not cause 
any symptoms in the scalp and it was unlikely that the pain 
medication prescribed was required to treat the veteran's 
scalp.



I.  Right Knee Disorder

The veteran's right knee disorder has been evaluated under 
38 C.F.R. § 4,71a, Diagnostic Code 5020, which sets forth the 
criteria for evaluating synovitis.  This Diagnostic Code 
directs VA to rate the disease based on limitation of motion 
of the affected body part.  In addition, the veteran's knee 
disorder has been evaluated under Diagnostic Code 5257, also 
found in 38 C.F.R. § 4.71a, which sets out the criteria for 
evaluating impairment of the knee.  Under Diagnostic Code 
5257, a 10 percent evaluation is assigned when there is 
evidence of slight limitation of the knee, a 20 percent 
evaluation is assigned when there is evidence of moderate 
limitation, and a 30 percent evaluation is assigned when 
there is evidence of severe limitation of the knee.  The 
limitation considered in Diagnostic Code 5257 is defined as 
recurrent subluxation or lateral instability.  Diagnostic 
Codes 5260 and 5261 set out criteria for evaluating disorders 
based on limitation of flexion and extension in the lower 
extremities.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by the veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain have been 
considered.  The Board notes that the veteran's complaints of 
pain are inconsistent with the medical evidence as there are 
objective findings of lack of feeling in the lower 
extremities due to quadriparesis.  The veteran does not use 
his lower extremities, including his right knee, and there is 
no evidence of additional limitation due to pain in the right 
knee.

Given the evidence as outlined above, the Board finds that 
the veteran has no more than slight impairment of the right 
knee as a result of his service-connected disorder.  The 
treatment records show that the veteran has been treated for 
quadriparesis with no particular complaint associated with 
the limitation in his right knee.  He is unable to use his 
right knee due to his quadriparesis so there is no evidence 
of recurrent subluxation and/or lateral instability.  
Evaluating synovitis based on limitation of motion, a rating 
in excess of 10 percent requires limitation of flexion to 30 
degrees or limitation of extension to 15 degrees, pursuant to 
Diagnostic Codes 5260 and 5261, respectively.  A 10 percent 
rating is provided for limitation of flexion to 45 degrees 
and limitation of extension to 10 degrees.  On examination in 
October 2000, flexion was possible to 90 degrees and 
extension to zero degrees, passively.  Thus, the veteran does 
not demonstrate limitation of motion to a degree which would 
be consistent with an evaluation in excess of 10 percent.  
Further, due to his nonservice-connected quadriplegia, he 
does not bear weight on the knee or otherwise have impairment 
due to the service-connected right knee disorder.  As noted 
earlier, an increased evaluation based on functional 
limitation due to pain is not in order.  Consequently, the 
Board finds that the 10 percent evaluation assigned under 
Diagnostic Codes 5257-5020 appropriately reflects the 
disability attributed to the veteran's service-connected 
disorder and his appeal in this regard must be denied.

II.  Foreign Bodies of the Scalp

The veteran's scalp disorder has been evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7804, which sets out the 
criteria for superficial scars.  Under this Diagnostic Code, 
a 10 percent disability evaluation is assigned when there is 
evidence of tenderness and pain on objective demonstration.  
In order to have a higher evaluation assigned for scars, 
Diagnostic Code 7805 must be employed which directs VA to 
evaluate the scars on limitation of function of the affected 
body part.

The evidence of record reveals that the veteran does not have 
any limitation of function as a result of his scalp injury.  
In fact, there were no objective findings whatsoever upon 
examination.  The October 2000 VA examiner noted that the 
foreign bodies caused no symptoms or signs that he could 
elicit on examination.  Although the veteran has averred that 
he experiences headaches and pain in his scalp, there is no 
objective medical evidence suggesting that any of his 
complaints are a result of his service-connected injury.

Considering all of the evidence of record, the Board finds 
that the 10 percent evaluation assigned under Diagnostic Code 
7804 is appropriate and there is no support for the 
assignment of a higher disability evaluation.  Specifically, 
there is no evidence of pain and tenderness on objective 
demonstration, much less limitation of function.  Therefore, 
the veteran's appeal in this regard must be denied.

III.  Summary

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The preponderance of the 
evidence is against the claims for increased disability 
evaluations.  Thus, there is no benefit of the doubt to 
resolve in favor of the veteran pursuant to 38 C.F.R. 
§ 3.102.  The veteran has submitted no evidence showing that 
his service-connected impairments have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the veteran.




ORDER

A disability evaluation in excess of 10 percent for medial 
collateral ligament strain of the right knee with synovitis 
is denied.

A disability evaluation in excess of 10 percent for foreign 
bodies of the scalp is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

